

116 HR 3082 IH: Woman on the Twenty Act of 2019
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3082IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mrs. Beatty (for herself, Ms. Velázquez, Ms. Meng, Ms. Lee of California, Mr. Raskin, Ms. Tlaib, Mr. Clay, Mr. Green of Texas, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require $20 notes to include a portrait of Harriet Tubman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Woman on the Twenty Act of 2019. 2.FindingsCongress finds the following:
 (1)In 1875, Congress adopted the dollar as the monetary unit of the United States. (2)In 1877, the Bureau of Engraving and Printing of the Department of the Treasury began printing all United States paper money.
 (3)The Federal Reserve Act of 1913 created the Federal Reserve as the Nation’s central bank and provided for a national banking system. The Board of Governors of the Federal Reserve System issued new paper money called Federal Reserve notes.
 (4)The Secretary of the Treasury has historically selected the designs shown on Federal Reserve notes with the advice of the Bureau of Engraving and Printing.
 (5)United States Federal Reserve notes now in production bear the following portraits: (A)President George Washington on the $1 bill.
 (B)President Thomas Jefferson on the $2 bill. (C)President Abraham Lincoln on the $5 bill.
 (D)Alexander Hamilton on the $10 bill. (E)President Andrew Jackson on the $20 bill.
 (F)President Ulysses S. Grant on the $50 bill. (G)Benjamin Franklin on the $100 bill.
 (6)There are also several denominations of Federal Reserve notes that are no longer produced. These include the $500 bill with the portrait of President William McKinley, the $1,000 bill with a portrait of President Grover Cleveland, the $5,000 bill with a portrait of President James Madison, the $10,000 bill with a portrait of Salmon P. Chase, and the $100,000 bill with a portrait of President Woodrow Wilson.
 (7)Since the first general circulation of paper money, no woman has ever held the honor of being featured on paper money.
 (8)In June 2015, then-Treasury Secretary Jack Lew announced that the portrait of a woman would be featured on the new $10 bill.
 (9)After a lengthy period of public engagement between the public and the Department of the Treasury, on April 20, 2016, then-Treasury Secretary Lew announced that for the first time in more than a century, the front of our currency will feature the portrait of a woman—Harriet Tubman on the $20 note. Additionally, the Secretary announced the reverse of the new $10 note would feature an image of the historic march for suffrage that ended on the steps of the United States Department of Treasury, featuring the leaders of the suffrage movement—Lucretia Mott, Sojourner Truth, Susan B. Anthony, Elizabeth Cady Stanton, and Alice Paul. Finally, the Secretary also announced the reverse of the $5 note would feature an image of historic figures at the Lincoln Memorial who shaped our history and democracy, including Marian Anderson, Eleanor Roosevelt, and Martin Luther King, Jr.
			3.Harriet Tubman on the $20 note
 (a)In generalSection 5114(b) of title 31, United States Code, is amended by adding at the end the following: No $20 note of United States currency may be printed after December 31, 2022, which does not prominently feature a portrait of Harriet Tubman on the front face of the note..
 (b)Preliminary designThe Secretary of the Treasury shall release to the public the preliminary design of the $20 note prominently featuring a portrait of Harriet Tubman no later than December 31, 2020.
			